          Case 6:21-cv-00802-GTS-ATB Document 16 Filed 07/29/21 Page 1 of 1




July 29, 2021                                                                                SYRACUSE
                                                                                             4615 North Street
                                                                                             Jamesville, NY 13078
Via CM/ECF Only                                                                              p 315.492.3000
                                                                                             f 716.853.0265

Hon. Glenn T. Suddaby                                                                        kslnlaw.com
US District Court
Northern District of New York
James M. Hanley Federal Building & U.S. Courthouse
100 S. Clinton St.
Syracuse, NY 13261

       Re:      Devins v. Oneida County, et al.
                Civil Case No.: 6:21-CV-0802 (GTS/ATB)
                KSLN File No.: COO 31371

Dear Judge Suddaby:

I represent Defendants Oneida County, Oneida County District Attorney’s Office and Scott D.
McNamara in the above matter. I am writing to respectfully request an extension of time for
Defendants to interpose their Answer or otherwise move with respect to Plaintiff’s Complaint
from the present date of August 6, 2021, to August 13, 2021. Please be advised that I have
corresponded with Attorney Goldberg, who has advised that she has no objection to the
foregoing request.

If Your Honor has any questions or concerns, please do not hesitate to contact me.

Respectfully,

KENNEY SHELTON LIPTAK NOWAK LLP




David H. Walsh, Partner
DHWalsh@kslnlaw.com

DHW/jhp

CC:    Carrie Goldberg (via CM/ECF Only)




       BUFFALO l ALBANY l CORNING l ERIE PA l NEW YORK l ROCHESTER l SYRACUSE l UTICA l WHITE PLAINS
